Deen, Presiding Judge,
dissenting.
The Supreme Court in Tri-Cities Hosp. Auth. v. Sheats, 247 Ga. 713 (279 SE2d 210) (1981), while outlining in that case the condition of the patient “that he had been in a coma from early September to October of 1974; that he was unable to walk or talk after regaining consciousness though these functions eventually returned; that he remained ‘foggy’ for a period of time, was unable to get a job and relied on his brother for housing and support. He testified that until March of 1977 he essentially ‘laid around the house,’ ” held that these admitted facts as to his actual condition were not materially in contradiction to his conclusory affidavit “that he was totally incapable of transacting business for himself,” therefore, the rule in Chambers v. C. & S. Nat. Bank, 242 Ga. 498 (249 SE2d 214) (1978) was inapplicable. A jury question was present in that case as to mental incapacitation.
Here, the patient signed a similar type general conclusory affidavit that she was mentally and physically incapacitated which prohibited the conducting of her ordinary affairs of life. This is materially contradicted by her deposition in which she discloses such variety of activities outside of her confinement, such as renting apartments, living alone for extended periods of time, buying groceries and paying bills in cash, arranging for and purchasing several airline tickets, traveling alone to various parts of the country by plane and with others by automobile, telephoning her mother on a regular basis, keeping in touch with friends by telephone and letters, seeking new ways of healing by rest, meditation, prayer, natural foods and vitamins while reconsidering the use of and rejecting orthodox drugs, radiation and psychiatric treatment and previously accepted medical advice, and reporting a change of address to the Social Security Administration each time she moved in order to insure receipt of monthly benefit checks. Whether applying Chambers, supra, or the rule in Burnette Ford, Inc. v. Hayes, 227 Ga. 551 (181 SE2d 866) (1971), the evidence on deposition and affidavits on file *305demand that although the patient endured grave physical and mental pain, suffering and anguish and was helped, aided and advised by many friends and relatives with her problems, nevertheless, she made many decisions demonstrating beyond question that she could conduct the ordinary affairs of life. The fact that her choices and selections of treatment differed from the views of her own professional psychiatrist and medical doctor does not render her mentally incapable.
This case points out two different methods of medical healing. Phase one of the time period is a picture of plaintiff being provided with large doses of hallucinogens, morphine, Demerol, drug medication, radiation therapy, chemotherapy, mood elevating drugs and other orthodox treatment. This caused her to vomit for hours, bleeding, could not eat, legs became numb and she suffered terrible mental and physical pain. This time period was a little over a year. Blount v. Moore, 159 Ga. App. 80, 86 (282 SE2d 720) (1981). The second phase was a decision and the choice of the plaintiff to totally reject all previously accepted medical treatment. This time period of approximately over a year consisted of rest in bed, long periods of meditation at an ashram, hours at a time of prayer, living in quiet and rest — as her psychiatrist stated, in a “Thoreau-like” remote lifestyle, adoption of a natural food menu of herbs, vegetables and Vitamin B and other natural foods, a growing distrust of previous chemotherapy and radiation, a total fear of all her doctors, embracing only natural healing methods. Plaintiffs psychiatrist testified that the plaintiffs judgment as to this new healing preventative methodology was poor judgment on her part and that she did not avail herself of more appropriate treatment. He testified: “It was apparent to me that Catherine could maintain only a very low level of functioning. She had a limited capacity to organize herself and manage her life.” The fact that the plaintiff rejected the advice of her doctors and psychiatrist does not render plaintiff unable to handle the ordinary affairs of her life.
I would reverse, as the trial court should have granted defendant’s motion for summary judgment since plaintiff was not mentally incapacitated and since the statute of limitation had run; therefore, I respectfully dissent.
I am authorized to state that Chief Judge Quillian and Judge Carley concur in this dissent.